United States District Court

Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

KATHLEEN BARAJAS, Case No. 20-cv-01676-CRB

Plaintiff,

y ORDER TO SHOW CAUSE

ASHFORD TRS WALNUT CREEK LLC,
Defendant.

 

 

 

 

Plaintiff Kathleen Barajas is suing Defendant Ashford TRS Walnut Creek LLC for
alleged violations of the Americans with Disabilities Act and California’s Unruh Civil
Rights Act. See Amend. Compl. (dkt. 28) at 9-11. On April 16, 2021, Ashford TRS
moved to dismiss the amended complaint. See Mot. to Dismiss (dkt. 30). Barajas filed an
opposition on April 30, 2021, but her filing did not address Ashford TRS’s motion to

dismiss. See Opp. (dkt. 32). Instead, it contained a brief relating to a different case. See

id.

Because Barajas has not timely responded to the arguments raised in Ashford TRS’s
motion to dismiss, the Court orders Barajas to show cause why the amended complaint
should not be dismissed. Barajas may file a response to this order on or before June 3,
2021.

IT IS SO ORDERED. ES Ce

Dated: May 27, 2021

CHARLES R. BREYER
United States District Judge

 

 
